DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 Status of the Claims
With this office action, currently claims 1, 3, and 5-20 are pending and the following list summarizes their status:
Claim 1 is amended
Claims 2 and 4 are cancelled
Claims 1, 3, and 5-20 are rejected under 35 U.S.C. § 103
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20090216099 A1 - previously cited).
Regarding claim 1, Kim discloses a toilet comprising: a bowl which receives urine ([0098] and fig. 7 element 710; toilet bowl);a urine trapping device ([0098] and fig. 7 elements 730 and 740; urine collecting part and analyzing part); comprising: a recess formed by a slit ([0102] and Annotated fig. 7; the urine collecting part can be formed into a recessed shape and is shown by a slit; see Annotated fig. 7 below for the examiner’s interpretation of the slit), comprising an optical element ([0105] and fig. 9; prism), wherein the slit comprises an open top (see Annotated fig. 7; the top part exposed to the bowl is open), open ends (see Annotated fig. 7; the ends are open), side walls (see Annotated fig. 7; the upper and bottom edges are side walls), and a base (see Annotated fig. 7; the part in contact with the bowl); an optical engine directly attached to a surface of the bowl (Abstract, [0105], and figs. 5 and 9 element 740 combined with element 733; the ATR-IR spectrometer has elements 744 and 733 directly attached to a surface of the bowl), the optical engine comprising a first light source ([0085] and fig. 5 element 741; light source), a first detector ([0085] and fig. 5 element 746; detector), and the optical element of the urine trapping device (Abstract, [0105], and figs. 5 and 9; the prism is considered a part of the optical engine combined with the ATR-IR spectrometer); wherein the urine trapping device is configured to capture and analyze a portion of the urine on the optical element of the optical engine ([0098]; elements 730 and 740 are configured to work together to collect urine and analyze it); and wherein user feedback of the analyzed urine is given visually on or near the optical element ([0059] and fig. 1 element 400; a monitor is near the toilet bowl with the sensing elements).

    PNG
    media_image1.png
    116
    156
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Fig. 7)]






However, Kim is silent on the user feedback being given visually in the bowl of the toilet. MPEP 2144.04 states that a rearrangement of parts is unpatentable if the rearrangement would not have modified the operation of the device and that the particular placement of objects in a device or system can be held as an obvious matter of design choice, especially given a lack of unexpected results occurring from the rearrangement. Given that the current rearrangment of parts to place the feedback in the toilet bowl still yields the same result of providing feedback to the user, it would have been obvious as a matter of design choice to one of ordinary skill in the art prior to the effective filing date of 
Regarding claim 5, Kim discloses a toilet further comprising a cleaning jet which cleans the optical element ([0103] and fig. 8 elements 711 and 712; cleaning solution supplying part and air injecting part). 
Regarding claim 6, Kim discloses a toilet wherein the cleaning jet sprays water, air, or a combination thereof ([0103] and fig. 8 elements 711 and 712; cleaning solution supplying part and air injecting part).
Regarding claim 7, Kim discloses a toilet wherein the optical element comprises one or more polarizers, patterned polarizers, lenses, micro-lens arrays, patterned micro-lens arrays, diffraction gratings, nano-structured optical elements, optical retarders, nano-structured patterned lenses, light collimators, or light detectors ([0085] and fig. 5 element 746; detector). 
Regarding claim 17, Kim discloses a toilet further comprising a controller operably connected to the optical engine ([0085] and fig. 5 element 747; controller).
Regarding claim 18, Kim discloses a toilet wherein the controller comprises a wireless or wired transceiver ([0026] transferring information through Internet or Ethernet requires a wireless or wired transceiver).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Shemer et al. (US 20050261605 A1 - previously cited).
Regarding claim 3, Kim teaches a toilet with an optical element for measuring urine. However, Kim is silent on including a temperature sensor in contact with the optical element or the urine. Shemer et al. teaches a toilet based urine sensing system that includes a temperature sensor in contact with the urine to measure the temperature of the urine ([0064]). According to Shemer et al., the advantage of this is that it provides an indication of the basal body temperature ([0064]). Therefore, it would have .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Pugia et al. (US 20130041236 A1 - previously cited).
Regarding claim 8, Kim discloses a toilet with an optical element for analyzing samples. However, Kim is silent on the optical element comprising a hydrophobic surface coating or a hydrophilic surface coating. Pugia et al. teaches a toilet sample analysis system that includes a hydrophobic surface over parts of the system to prevent deposits on the walls or to assure that none of the liquid is left ([0157]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim to include a hydrophobic surface as taught by Pugia et al. as a combination of known prior art elements in the same field of endeavor of toilet sample analysis to yield the predictable result of preventing deposits on the sampling area.
Claims 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Ruell et al. (US 4356396 A - previously cited).
Regarding claims 9, 10, and 13-15, Kim discloses a toilet with an optical element with a light source and detector. However, Kim is silent on including a second light source and detector, beam splitters, or locating the beam splitters coaxially on the optical axis. Ruell et al. teaches a device for optical measuring that includes a first and second beam splitter (col 3 line 68 - col 4 line 2 and fig. 1 elements 8 and 10; beam splitters) as well as a first and second light source (col 4 lines 5-8; the light source can have two LEDs or lasers) and a first and second detector (col 6 lines 60-63 and fig. 1 elements 26 and 28). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed inbention to modify the device of Kim to include multiple light .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ruell et al., as applied to claim 10, and further in view of Shupe (US 3843258 A - previously cited).
Regarding claim 11, Kim in view of Ruell et al. discloses a toilet with a first and second beam splitter. However, Kim in view of Ruell et al. is silent on the beam splitters being polarization beam splitters. Shupe teaches an optical spectrometer that measures the intensities of signals using a polarizing beam splitter (col 4 lines 50-54 and fig. 1 element 26). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim in view of Ruell et al. to include a polarizing beam splitter as taught by Shupe as a combination of known prior art elements in the same field of optical measurement devices to yield the predictable result of measuring the optical signals.
Regarding claim 12, Kim in view of Ruell et al. discloses a toilet wherein the first beam splitter and the second beam splitter are coaxially located on an optical axis (col 3 lines 12-14 and fig. 1; the beam splitters are arranged coaxially on an optical axis).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ruell et al., as applied to claim 15, and further in view of Ciurczak et al. (US 6534768 B1 - previously cited)
Regarding claim 11, Kim in view of Ruell et al. discloses a toilet with an optical engine. However, Kim in view of Ruell et al. is silent on the optical engine using both reflection and transmission modes to analyze the urine. Ciurczak et al. teaches a spectrometer device that may be used as both a transmittance and reflectance spectrometer depending upon its design (col 7 lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim in view of Ruell et al. to include the ability to perform .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Tsukamura et al. (US 5184359 A - previously cited).
Regarding claim 19, Kim discloses a toilet with an optical element in the bowl of the toilet. However, Kim is silent on including a heater in thermal communication with the optical element. Tsukamura et al. teaches a toilet system that measures urine with a heating element (figs. 50-52 element 296; heater) that heats the urine along the bowl surface (col 17 lines 36-40). According to Tsukamura et al., the advantage of this element is that it allows the urine bowl and the urine pool collected in the sampling cavity to constantly be held at a uniform temperature (col 17 lines 43-45). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim to include a heater thermally connected to the optical element through the heated surface of the toilet bowl as taught by Tsukamura et al. as a combination of known prior art elements in the same field of toilet sample collection and measurement to yield the predictable result of maintaining a uniform temperature of the urine in the bowl.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, in view of Lastuka et al. (US 7194776 B1 – previously cited).
Regarding claim 20, Kim discloses a toilet with a sensing element attached to a surface of the toilet bowl. However, Kim is silent on attaching the sensing element using glue. Lastuka et al. teaches a toilet with a urine stream analysis system that attaches electronic sensors to the surface of a toilet bowl using adhesives (i.e. glue) (col 4 lines 41-52 and figs. 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Kim to include using an adhesive to glue a sensor to the surface of a toilet bowl, as taught by 
Response to Arguments Regarding Claim Rejections under 35 USC § 102 and 103
Applicant’s arguments, see pages 8-10 Response to Rejections under 35 USC § 102 section, filed 11/27/2020, with respect to the prior art rejections of claims 3, 8, 9-16, 19, and 20 have been fully considered but are not persuasive.
Regarding the Applicant’s arguments that claim 1 is patentable over Kim because the claim amendments add the limitation that feedback is given in the bowl, the Examiner disagrees. The basis for this rejection is MPEP 2144.04, which discusses the patentability of a rearrangement of parts and states that a rearrangement is unpatentable if the rearrangement would not have modified the operation of the device. The placement of feedback in the toilet bowl in this case seems to be a matter of design choice because both places for feedback yield the same result, which is that the user obtains information from the system after the urine is analyzed. Furthermore, there is other prior art (see newly cited reference Anderson - US 20170067872 A1), which also provides feedback within the bowl. There are other references that provide displays within the bowl as well (see newly cited reference Buchanan - US 5926867 A). These references show that it is not beyond the capacity of one of ordinary skill to be able to place feedback within the toilet bowl should that deemed, as a matter of design choice, to be the designated place to provide such feedback.
The unexpected result occurring from the new configuration does not have to be one that is explicitly stated, it can be obvious through the setup. An obvious example of an unexpected result from providing feedback in the toilet bowl can be seen from the Anderson reference, in that it is a simple and easily placed/replaced device, such that it can be added to any toilet with minimal effort. Given that the vast majority of art places displays for analogous systems outside the toilet bowl, the current invention may have some feature that is non-obvious. However, the current invention does not appear to have 
All other arguments regarding prior art are contingent upon this argument and so are also considered not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the art of providing feedback or displays in toilet bowls: (Anderson; US 20170067872 A1) and (Buchanan; US 5926867 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.S./               Examiner, Art Unit 3791  
          
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791